
	
		II
		Calendar No. 1044
		110th CONGRESS
		2d Session
		S. 1007
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 23
			 (legislative day, September 17), 2008
			Reported by Mr. Dodd,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Secretary of State to work
		  with the Government of Brazil and other foreign governments to develop
		  partnerships that will strengthen diplomatic relations and energy security by
		  accelerating the development of biofuels production, research, and
		  infrastructure; to alleviate poverty, create jobs, and increase income, while
		  improving energy security and protecting the environment.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 United States-Brazil Energy
			 Cooperation Pact of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Western Hemisphere Energy
				Cooperation Forum.
					Sec. 5. United States-Brazil biofuels
				partnership.
					Sec. 6. Biofuels feasibility
				studies.
					Sec. 7. United States-Brazil bilateral
				tax treaty.
					Sec. 8. Multilateral development
				banks.
					Sec. 9. Carbon credit trading
				mechanisms.
					Sec. 10. Energy crisis response
				mechanism.
					Sec. 11. Energy foreign
				assistance.
					Sec. 12. Energy public
				diplomacy.
					Sec. 13. Energy trade.
					Sec. 14. Western Hemisphere hydrocarbon
				production.
					Sec. 15. Report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The engagement of the United States
			 Government with the Government of Brazil and the governments of willing
			 countries in the Western Hemisphere and throughout the world is a strategic
			 priority for reducing the potential for tension over energy resources,
			 maintaining and expanding reliable energy supplies, expanding use of renewable
			 energy, and reducing the detrimental effects of energy import dependence.
			 Current energy dialogues and agreements should be expanded and refocused, as
			 needed, to meet this challenge.
			(2)Countries in the Western Hemisphere can
			 most effectively meet their common needs for energy security and sustainability
			 through partnership and cooperation. Cooperation between governments on energy
			 issues will enhance bilateral and regional relationships among countries in the
			 Western Hemisphere. The Western Hemisphere is rich in natural resources,
			 including biomass, oil, natural gas, and coal, and has significant
			 opportunities for the production of renewable energy, including hydro, solar,
			 and wind. Countries in the Western Hemisphere can provide convenient and
			 reliable markets for their own energy needs and for foreign trade in energy
			 goods and services.
			(3)Development of sustainable energy
			 alternatives in countries in the Western Hemisphere can improve energy
			 security, balance of trade, and environmental quality, and can provide markets
			 for energy technology and agricultural products.
			(4)The Government of the United States has
			 actively worked with the Government of Brazil to develop a strong biofuels
			 partnership and to increase the production and use of biofuels. On March 9,
			 2007, the Memorandum of Understanding Between the United States and Brazil to
			 Advance Cooperation on Biofuels, was signed in São Paulo, Brazil.
			(5)Brazil and the United States have led the
			 world in the production of ethanol. Deeper cooperation on biofuels with other
			 countries of the hemisphere would extend economic, security, and political
			 benefits.
			(6)The United States is committed to
			 developing a biofuels partnership with the Government of Brazil that benefits
			 the welfare of the people of the Western Hemisphere. According to the Latin
			 American Energy Organization, the percentage of total energy consumption in
			 each of the following countries in the Western Hemisphere that originated from
			 imported crude oil and oil products in 2005 was—
				(A)2 percent in Argentina;
				(B)93 percent in Barbados;
				(C)7 percent in Bolivia;
				(D)13 percent in Brazil;
				(E)55 percent in Chile;
				(F)4 percent in Colombia;
				(G)56 percent in Costa Rica;
				(H)77 percent in the Dominican
			 Republic;
				(I)20 percent in Ecuador;
				(J)76 percent in El Salvador;
				(K)85 percent in Grenada;
				(L)72 percent in Guatemala;
				(M)100 percent in Guyana;
				(N)93 percent in Haiti;
				(O)81 percent in Honduras;
				(P)91 percent in Jamaica;
				(Q)10 percent in Mexico;
				(R)98 percent in Nicaragua;
				(S)100 percent in Panama;
				(T)46 percent in Paraguay;
				(U)39 percent in Peru;
				(V)34 percent in Suriname;
				(W)45 percent in Trinidad and Tobago;
				(X)79 percent in Uruguay; and
				(Y)0 percent in Venezuela.
				(7)Private sector partnership and investment
			 in all sources of energy is critical to providing energy security in the
			 Western Hemisphere. Several countries in the Western Hemisphere have acted to
			 endanger the rule of law necessary for such investment. Other countries in the
			 Western Hemisphere have been unable to make reforms necessary to create
			 sufficient investment climates for increased domestic production of
			 energy.
			3.DefinitionsIn this Act:
			(1)BiofuelThe term biofuel means any
			 liquid fuel that is derived from biomass.
			(2)BiomassThe term biomass means any
			 organic matter that is available on a renewable or recurring basis, including
			 agricultural crops, trees, wood, wood wastes and residues, plants (including
			 aquatic plants), grasses, residues, fibers, animal wastes, municipal wastes,
			 and other waste materials.
			(3)Partner countryThe term partner country means
			 a country that has agreed to conduct a biofuels feasibility study under section
			 6.
			(4)Regional development banksThe term regional development
			 banks means the African Development Bank, the Inter-American Development
			 Bank, the Andean Development Corporation, the European Bank for Reconstruction
			 and Development, and the Asian Development Bank.
			4.Western Hemisphere Energy Cooperation
			 Forum
			(a)EstablishmentThe Secretary of State, in coordination
			 with the Secretary of Energy, shall establish a regional-based ministerial
			 forum to be known as the Western Hemisphere Energy Cooperation Forum (referred
			 to in this subsection as the Energy Forum).
			(b)PurposesThe Energy Forum should seek—
				(1)to strengthen relationships between the
			 United States and other countries of the Western Hemisphere through cooperation
			 on energy issues;
				(2)to enhance cooperation between major energy
			 producers and major energy consumers in the Western Hemisphere, particularly
			 among the Governments of Brazil, Canada, Mexico, the United States, and
			 Venezuela;
				(3)to explore possibilities to work with
			 countries in the Western Hemisphere to promote renewable energy production
			 (particularly in biofuels) and to lessen dependence on oil imports without
			 reducing food availability (particularly in Mexico and Central American
			 countries);
				(4)to ensure that energy contributes to the
			 economic, social, and environmental enhancement of the countries of the Western
			 Hemisphere;
				(5)to provide an opportunity for open dialogue
			 and joint commitments among Energy Forum countries and with private industry;
			 and
				(6)to provide participating countries the
			 flexibility necessary to cooperatively address broad challenges posed to the
			 energy supply of the Western Hemisphere to find solutions that are politically
			 acceptable and practical in policy terms.
				(c)ActivitiesThe United States Government, in
			 cooperation with Energy Forum countries, shall seek to implement—
				(1)an energy crisis initiative that will
			 promote national and regional measures to respond to temporary energy supply
			 disruptions, including participating in a Western Hemisphere energy crisis
			 response mechanism in accordance with section 10(b);
				(2)an energy sustainability initiative to
			 facilitate long-term supply security by fostering reliable supply sources of
			 fuels, including—
					(A)developing, deploying, and commercializing
			 technologies for sustainable renewable fuels within the region;
					(B)promoting production and trade in
			 sustainable energy, including energy from biomass;
					(C)facilitating investment, trade, and
			 technology cooperation in energy infrastructure, petroleum products, natural
			 gas (including liquefied natural gas), energy efficiency (including automotive
			 efficiency), clean fossil energy, renewable energy, and carbon
			 sequestration;
					(D)promoting regional infrastructure and
			 market integration;
					(E)developing effective and stable regulatory
			 frameworks;
					(F)developing renewable fuels standards and
			 renewable portfolio standards;
					(G)establishing educational training and
			 exchange programs between Energy Forum countries; and
					(H)identifying and removing barriers to trade
			 in technology, services, and commodities; and
					(3)an energy for development initiative to
			 promote energy access for underdeveloped areas through energy policy and
			 infrastructure development, including—
					(A)increasing access to energy services for
			 the poor;
					(B)improving energy sector market
			 conditions;
					(C)promoting rural development though biomass
			 energy production and use;
					(D)increasing transparency of, and
			 participation in, energy infrastructure projects;
					(E)promoting development and deployment of
			 technology for clean and sustainable energy development, including biofuel and
			 clean coal technologies; and
					(F)facilitating the use of carbon
			 sequestration methods in agriculture and forestry and linking greenhouse gas
			 emissions reduction programs to international carbon markets.
					(d)ImplementationIt is the sense of Congress that the Energy
			 Forum—
				(1)should meet at least once every 2
			 years;
				(2)may meet on a subregional basis; and
				(3)shall be co-chaired by an official of the
			 Department of State and an official of the Department of Energy.
				(e)Western hemisphere energy industry
			 group
				(1)AuthorityThe Secretary of State, in coordination
			 with the Secretary of Commerce and the Secretary of Energy, shall approach the
			 governments of other countries in the Western Hemisphere to seek cooperation in
			 establishing a Western Hemisphere Energy Industry Group (referred to in this
			 subsection as the Energy Group). The Energy Group should be
			 coordinated by the United States Government and should include representatives
			 from industries and governments in the Western Hemisphere.
				(2)PurposeThe purpose of the Energy Group should be
			 to—
					(A)increase public-private
			 partnerships;
					(B)foster private investment; and
					(C)enable countries in the Western Hemisphere
			 to devise energy agendas compatible with industry capacity and cognizant of
			 industry goals.
					(3)Discussion topicsThe Energy Group should discuss—
					(A)promoting a secure investment
			 climate;
					(B)developing and deploying biofuels and other
			 alternative fuels and clean electrical production facilities, including clean
			 coal and carbon sequestration;
					(C)developing and deploying energy efficient
			 technologies and practices in the industrial, residential, and transportation
			 sectors;
					(D)investing in oil and natural gas production
			 and distribution;
					(E)maintaining transparency of energy
			 production and reserves data;
					(F)promoting biofuels research; and
					(G)training and education exchange
			 programs.
					(f)Oil and gas working group
				(1)EstablishmentThe Secretary of Energy, in cooperation
			 with the Secretary of State, shall facilitate the establishment of the Oil and
			 Gas Working Group.
				(2)PurposesThe Oil and Gas Working Group should
			 strengthen dialogue between international oil companies, national oil
			 companies, and civil society groups on issues related to international
			 standards on transparency, social responsibility, and best practices in leasing
			 and management of oil and natural gas projects.
				(g)AppropriationThere are authorized to be appropriated
			 $3,000,000 to carry out this section.
			5.United States-Brazil biofuels
			 partnership
			(a)In generalThe Secretary of State, in coordination
			 with the Secretary of Energy, shall work with the Government of Brazil
			 to—
				(1)coordinate efforts to promote the
			 production and use of biofuels among all interested countries, giving
			 preference to the countries in the Western Hemisphere that are among the
			 poorest and most dependent on foreign sources of fuel (particularly oil),
			 including—
					(A)coordinating the biofuels feasibility
			 studies described in section 6;
					(B)collaborating on policy and regulatory
			 measures to—
						(i)promote domestic biofuels production and
			 use, including related agricultural and environmental measures;
						(ii)reform automotive sectors to incorporate
			 biofuels use including increased efficiency, reduced emissions, and integration
			 with high-efficiency advanced technologies; and
						(iii)reform fueling infrastructure to allow for
			 use of biofuels and other alternative fuels;
						(2)develop a global strategy to work with the
			 European Union, China, India, South Africa, Japan, and other interested
			 countries to create global biofuels markets and promote biofuels production and
			 use in developing countries;
				(3)assess the feasibility of working with the
			 World Bank and relevant regional development banks regarding—
					(A)biofuels production capabilities;
			 and
					(B)infrastructure, research, and training
			 related to such capabilities; and
					(4)develop a joint and coordinated strategy
			 regarding the construction and retrofitting of pipelines and terminals near
			 major fuel distribution centers, coastal harbors, and railroads.
				(b)International agricultural extension
			 programsThe Secretary of
			 Agriculture shall work with the Government of Brazil to facilitate joint
			 agricultural extension activities related to biofuels crop production, biofuels
			 production, and environmental and greenhouse gas emissions reduction
			 practices.
			(c)Educational grantsThe Secretary of Energy, in coordination
			 with the Secretary of State, and in collaboration with the Government of
			 Brazil, shall establish a grant program to finance advanced biofuels research
			 and collaboration between academic and research institutions in the United
			 States and Brazil.
			(d)Funding sources
				(1)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal year 2008—
					(A)$3,000,000 to carry out subsection
			 (a);
					(B)$5,000,000 to carry out subsection (b);
			 and
					(C)$7,000,000 to carry out subsection
			 (c).
					(2)Supplemental funding sourcesThe Secretary of State shall work with the
			 Government of Brazil, the governments of partner countries, regional
			 development banks, the Organization of American States, and other interested
			 parties to identify supplemental funding sources for the biofuels feasibility
			 studies described in section 6.
				6.Biofuels feasibility studies
			(a)In generalEach partner country shall participate in a
			 study to determine the feasibility of increasing the production and use of
			 biofuels in such country.
			(b)Analysis of the energy policy
			 frameworkThe study conducted
			 under subsection (a) shall analyze—
				(1)the energy policy of the partner country,
			 particularly the impact of such policy on the promotion of biofuels; and
				(2)the status and impacts of any existing
			 biofuel programs of the country.
				(c)Assessment of demandThe study conducted under subsection (a)
			 shall assess, with respect to the partner country—
				(1)the quantitative and qualitative demand for
			 energy by families, villages, industries, public transportation infrastructure,
			 and other energy consumers;
				(2)the current and projected future energy
			 consumption by the heat, electricity, and transportation sectors;
				(3)the demand for high-quality transportation
			 fuel;
				(4)the local market prices for various energy
			 sources; and
				(5)the employment, income generation, and
			 rural development opportunities from biofuel industry.
				(d)Assessment of resourcesThe study under subsection (a)
			 shall—
				(1)assess the present and future biomass
			 resources that are available in each geographic region of the participating
			 country to meet the demand assessed under subsection (c);
				(2)include a plan for increasing the
			 availability of existing biomass resources in the country; and
				(3)include a plan for developing new,
			 sustainable biomass resources in the country, including wood, manure,
			 agricultural residues, sewage, and organic waste.
				(e)Analysis of available technologies and
			 systemsBuilding upon the
			 results of the assessments described in subsections (c) and (d), the study
			 shall—
				(1)analyze available technologies and systems
			 for utilizing biofuels in the country, including—
					(A)technologies for the conversion of biomass
			 crops and agroforestry residues in pellets and briquettes;
					(B)low-pollution stoves;
					(C)biogas production;
					(D)charcoal and activated coal
			 production;
					(E)biofuel production;
					(F)combustion and co-combustion
			 technologies;
					(G)the availability of biofuels technologies
			 in various geographic regions; and
					(H)the economic viability of biomass
			 technologies; and
					(2)compare such technologies and systems to
			 conventional energy supplies with respect to cost-effectiveness, maintenance,
			 social acceptability, and the impact on development.
				(f)Environmental assessmentThe study under subsection (a) shall
			 assess—
				(1)the likely impacts of increased biomass
			 harvesting and production, and biofuels production and use on environmental
			 sustainability, including effects on carbon emissions; and
				(2)the availability of financing from global
			 carbon credit trading mechanisms.
				(g)Food security assessmentThe study under subsection (a) shall assess
			 the likely impacts on food stocks and prices in partner countries.
			(h)Development of policy options To promote
			 biofuel production and use
				(1)In generalThe study under subsection (a) shall
			 identify and evaluate policy options to promote biofuel production and use,
			 after taking into account—
					(A)the existing energy policy of the country;
			 and
					(B)the technologies available to convert local
			 biomass resources into biofuels.
					(2)CoordinationIn conducting the evaluation under
			 paragraph (1), the participating country shall involve local, national, and
			 international public and private institutions with responsibility or expertise
			 in biofuel production and use.
				(3)Principal issuesThe study shall address—
					(A)potential biomass in the country and
			 barriers for the production of biofuels from such biomass products;
					(B)strategies for creating a market for
			 biomass products in the country;
					(C)the potential contribution of biofuels in
			 the country;
					(D)environmental sustainability issues and the
			 mitigating effect of increased biofuel production and use on carbon
			 emissions;
					(E)the potential contribution of biofuels to
			 economic development, poverty reduction, and sustainability of energy
			 resources;
					(F)programs for the use of biofuels in the
			 transportation sector;
					(G)economic cooperation across international
			 borders to increase biofuel production and use;
					(H)technology collaboration and joint ventures
			 and technological, cultural, and legal barriers that may impede such
			 technological cooperation; and
					(I)the economic aspects of the promotion of
			 biofuels, including job creation, financing and loan mechanisms, credit
			 mobilization, investment capital, and market penetration.
					(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $20,000,000 for fiscal year 2008 to carry out
			 this section.
			7.United States-Brazil bilateral tax
			 treatyThe Secretary of State,
			 in coordination with the Secretary of the Treasury, shall renew negotiations on
			 a bilateral tax treaty with Brazil.
		8.Multilateral development
			 banksThe Secretary of the
			 Treasury shall inform the managements of the international financial
			 institutions and the public that it is the policy of the United States that
			 assistance by such institutions should encourage development of renewable
			 energy sources, including energy derived from biomass.
		9.Carbon credit trading mechanisms
			(a)In generalThe Secretary of State shall work with
			 interested governments in the Western Hemisphere and other countries to
			 organize regional and hemispheric carbon trading mechanisms under the United
			 Nations Framework Convention on Climate Change and existing trade and financial
			 agreements to—
				(1)establish special carbon credits for the
			 preservation of tropical rain forests;
				(2)use greenhouse gas-reducing farming
			 practices;
				(3)jointly fund greenhouse gas sequestration
			 studies and experiments in various geological formations; and
				(4)jointly fund climate mitigation studies in
			 vulnerable areas in the Western Hemisphere.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for fiscal year 2008 to carry out this
			 section.
			10.Energy crisis response mechanism
			(a)FindingsCongress makes the following
			 findings:
				(1)Cooperation between the United States
			 Government and governments of other countries during energy crises promotes the
			 national security of the United States and of the cooperating countries.
				(2)Credible contingency plans to respond to
			 energy shortages may serve as deterrents to the manipulation of energy supplies
			 by export and transit countries.
				(3)The vulnerability of most countries in the
			 Western Hemisphere to supply disruptions from political, natural, or terrorism
			 causes may introduce instability in the Western Hemisphere and can be a source
			 of conflict, despite the existence of major energy resources in the Western
			 Hemisphere. The United States and Canada are the only members of the
			 International Energy Program in the Western Hemisphere.
				(4)Integrating countries in the Western
			 Hemisphere into regional and international agreements for the management of
			 energy emergencies will benefit market stability and encourage development in
			 participating countries.
				(b)Establishment of an energy crisis response
			 mechanism for the Western Hemisphere
				(1)AuthorityThe Secretary of State, in coordination
			 with the Secretary of Energy and the Secretary of Defense, shall immediately
			 seek to establish a Western Hemisphere energy crisis response mechanism.
				(2)ScopeThe mechanism established under paragraph
			 (1) should include—
					(A)a real-time information sharing and
			 coordinating mechanism to respond to energy supply emergencies;
					(B)technical assistance in the development and
			 management of national and regional strategic reserves within the Western
			 Hemisphere;
					(C)technical assistance in developing national
			 programs to meet the requirements of membership in the international energy
			 application procedure described in subsection (c);
					(D)emergency demand restraint measures;
					(E)energy switching preparedness and
			 alternative energy production capacity;
					(F)ongoing demand intensity reduction
			 programs; and
					(G)measures to strengthen sea lane and
			 infrastructure security.
					(3)MembershipThe Secretary shall seek to include in the
			 Western Hemisphere energy crisis response mechanism membership for each major
			 energy producer and major energy consumer in the Western Hemisphere and other
			 members of the Western Hemisphere Energy Cooperation Forum established pursuant
			 to section 4(a).
				(4)Studies
					(A)Supply vulnerability studyThe Secretary of Energy shall—
						(i)conduct a study of supply vulnerabilities
			 for natural gas in the Western Hemisphere; and
						(ii)submit a report to Congress that includes
			 recommendations for infrastructure and regulatory needs for reducing supply
			 disruption vulnerability and international coordination.
						(B)Coordination mechanism
			 assessmentThe Secretary of
			 Energy shall assess the feasibility of developing coordination mechanisms to
			 ensure a consistent supply of biofuels, especially in the event of an
			 interruption of the oil supply.
					(c)International energy program application
			 procedure
				(1)AuthorityThe President should place on the agenda
			 for discussion at the Governing Board of the International Energy Agency, as
			 soon as practicable, the merits of establishing an international energy program
			 application procedure.
				(2)PurposeThe purpose of the procedure described in
			 paragraph (1) is to allow countries that are not members of the International
			 Energy Program to apply to the Governing Board of the International Energy
			 Agency for allocation of petroleum reserve stocks in times of emergency on a
			 grant or loan basis. Such countries should also receive technical assistance
			 for, and be subject to, conditions requiring development and management of
			 national programs for energy emergency preparedness, including demand
			 restraint, fuel switching preparedness, and development of alternative fuels
			 production capacity.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for fiscal year 2008 to carry out this
			 section.
			11.Energy foreign assistance
			(a)In generalThe Administrator of the United States
			 Agency for International Development (referred to in this section as the
			 Administrator) shall seek to increase United States foreign
			 assistance programming in renewable energy, including in activities to reduce
			 energy import dependence through the use of biofuels.
			(b)Development strategy reviewThe Administrator shall review country
			 assistance strategies to increase assistance for renewable energy activities.
			 Results of this review shall be reported to Congress no later than 180 days
			 following passage of this act.
			(c)Expedited sustainable energy
			 grants
				(1)AuthorizationThe Administrator is authorized to award
			 grants to nongovernmental organizations for sustainable energy and job creation
			 projects in at-risk nations, such as Haiti. Grant funds shall be provided to
			 grantees on an expedited basis upon approval of the eligible project.
				(2)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 to the United States Agency for
			 International Development for grants under this subsection.
				12.Energy public diplomacy
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 to the Department of State for public
			 education activities on renewable energy in the Western Hemisphere.
			(b)LimitationNot less than 50 percent of any amount
			 appropriated pursuant to paragraph (1) shall be used for education activities
			 implemented through civil society organizations.
			13.Energy trade
			(a)FindingsCongress makes the following
			 findings:
				(1)It is the policy of the United States to
			 promote free trade in energy among countries in the Western Hemisphere, which
			 would—
					(A)help support a growing energy
			 industry;
					(B)create jobs that benefit development and
			 alleviate poverty;
					(C)increase energy security through supply
			 diversification; and
					(D)strengthen relations among countries in the
			 Western Hemisphere through closer cooperation and understanding.
					(2)Several countries in the Western
			 Hemisphere, including the United States, have protective tariffs and duties
			 that limit the benefits that would accrue from free trade in energy. The United
			 States Government should work with foreign governments to remove trade barriers
			 in energy.
				(3)The United States should implement a plan
			 to open its markets to trade in biofuels. This plan should—
					(A)encourage expanded investment and
			 innovation in the biofuels industry in the United States; and
					(B)revise Federal incentives for the domestic
			 production of biofuels so they do not finance biofuels investment
			 abroad.
					(b)Ethanol tariff studyThe Secretary of Commerce, in cooperation
			 with the Secretary of State, shall conduct a study that evaluates—
				(1)tariffs, duties, and other restrictions on
			 trade in biofuels in the Western Hemisphere, including the United
			 States;
				(2)the economic impacts resulting from the
			 restrictions referred to in paragraph (1);
				(3)the impacts on United States foreign policy
			 resulting from the restrictions referred to in paragraph (1);
				(4)the effect of restrictions referred to in
			 paragraph (1) on United States obligations to the World Trade
			 Organization;
				(5)the probable impacts on the economy and
			 biofuels industry of the United States of—
					(A)removing all duties and tariffs on biofuels
			 imports, beginning on January 1, 2009;
					(B)removing all duties and tariffs on biofuels
			 imports and making various revisions to the tax credits for ethanol production
			 in the United States, including shifting the blend credit to be a producers
			 credit and replacement of the current credit with a variable credit
			 scheme;
					(C)removing all duties and tariffs and
			 increasing the renewable fuels standard mandate to 30,000,000,000 gallons by
			 2020 and 60,000,000,000 gallons by 2030, including extending the renewable
			 fuels standard, with revisions favoring the use of next generation biofuels and
			 domestic production; and
					(D)gradually removing the duties and tariffs
			 over a 5- and 10-year period; and
					(6)the probable impacts of removing United
			 States tariffs and duties under the conditions described in paragraph (5) on
			 biofuels production, economic development, and poverty alleviation in countries
			 in the Western Hemisphere.
				(c)Ethanol
			 quotasThe Secretary of
			 Commerce shall conduct a study examining the likely impacts and feasibility
			 of—
				(1)introducing a new, duty-free quota for
			 biofuels that is imported from countries receiving normal trade relations
			 treatment from the United States that is equal to 15 percent of the biofuels
			 consumed annually in the United States;
				(2)increasing the quota in ethanol imports to
			 the United States from 7 percent to 15 percent over the next several years and
			 expanding the scope of the quota beyond countries participating in the
			 Caribbean Basin Initiative to other least developed countries and to all
			 countries who have received a Millennium Challenge grant; and
				(3)creating a separate quota for any other
			 country receiving normal trade relations treatment from the United
			 States.
				14.Western Hemisphere hydrocarbon
			 production
			(a)Study partnership with mexicoThe Secretary of Energy shall seek to work
			 with the Government of Mexico to conduct a technical analysis of the status of
			 Mexican oil and gas production, future technological and investment needs, and
			 recommendations for maintaining and increasing hydrocarbon production
			 consistent with the priorities of the Government of Mexico.
			(b)Natural gas study
				(1)StudyThe Secretary of Commerce, in consultation
			 with the Secretary of Energy, shall conduct a study of—
					(A)the current state of natural gas production
			 in the Western Hemisphere; and
					(B)future natural gas demand and supply
			 projections.
					(2)ReportThe Secretary of Commerce shall submit a
			 report to Congress that contains recommendations for the integration of the
			 natural gas sector, including developing a liquefied natural gas
			 infrastructure.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $1,000,000 for fiscal year 2008 to carry out this
			 section.
			15.ReportThe Secretary of State, in consultation with
			 the Secretary of Energy, shall submit an annual report to Congress on the
			 activities carried out to implement this Act.
		
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Western Hemisphere Energy
			 Compact.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Western Hemisphere Energy Cooperation
				Forum.
					Sec. 5. United States-Brazil biofuels
				partnership.
					Sec. 6. Biofuels feasibility
				studies.
					Sec. 7. Multilateral development
				banks.
					Sec. 8. Carbon credit trading
				mechanisms.
					Sec. 9. Energy crisis response
				mechanism.
					Sec. 10. Energy foreign assistance.
					Sec. 11. Energy public diplomacy.
					Sec. 12. Report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The engagement of the United States
			 Government on energy issues with the Government of Brazil and the governments
			 of willing countries in the Western Hemisphere is a strategic priority because
			 such engagement can help to—
				(A)reduce the potential for conflict over
			 energy resources;
				(B)maintain and expand reliable energy
			 supplies;
				(C)expand the use of renewable energy;
			 and
				(D)reduce the detrimental effects of energy
			 import dependence.
				(2)Current energy dialogues and agreements
			 should be expanded and refocused, as needed, to meet the challenges described
			 in paragraph (1).
			(3)Countries in the Western Hemisphere can
			 most effectively meet their common needs for energy security and sustainability
			 through partnership and cooperation. Cooperation between governments on energy
			 issues will enhance bilateral and regional relationships among countries in the
			 Western Hemisphere. The Western Hemisphere is rich in natural resources,
			 including biomass, oil, natural gas, and coal, and there are significant
			 opportunities for the production of renewable energy, including hydro, solar,
			 and wind. Countries in the Western Hemisphere can provide convenient and
			 reliable markets for their own energy needs and for foreign trade in energy
			 goods and services.
			(4)Development of sustainable energy
			 alternatives in countries in the Western Hemisphere can improve energy
			 security, balance of trade, and environmental quality, and can provide markets
			 for energy technology and agricultural products.
			(5)The Government of the United States has
			 actively worked with the Government of Brazil to develop a strong biofuels
			 partnership and to increase the production and use of biofuels. On March 9,
			 2007, the Memorandum of Understanding Between the United States and Brazil to
			 Advance Cooperation on Biofuels, was signed in São Paulo, Brazil.
			(6)Brazil and the United States have led the
			 world in the production of ethanol. Deeper cooperation on biofuels with other
			 countries of the hemisphere would extend economic, security, and political
			 benefits.
			(7)The United States is committed to
			 developing a biofuels partnership in the Western Hemisphere that benefits the
			 welfare of the people of the Western Hemisphere. According to the Latin
			 American Energy Organization, the percentage of total energy consumption in
			 each of the following countries in the Western Hemisphere that originated from
			 imported crude oil and oil products in 2005 was—
				(A)2 percent in Argentina;
				(B)93 percent in Barbados;
				(C)7 percent in Bolivia;
				(D)13 percent in Brazil;
				(E)55 percent in Chile;
				(F)4 percent in Colombia;
				(G)56 percent in Costa Rica;
				(H)77 percent in the Dominican
			 Republic;
				(I)20 percent in Ecuador;
				(J)76 percent in El Salvador;
				(K)85 percent in Grenada;
				(L)72 percent in Guatemala;
				(M)100 percent in Guyana;
				(N)93 percent in Haiti;
				(O)81 percent in Honduras;
				(P)91 percent in Jamaica;
				(Q)10 percent in Mexico;
				(R)98 percent in Nicaragua;
				(S)100 percent in Panama;
				(T)46 percent in Paraguay;
				(U)39 percent in Peru;
				(V)34 percent in Suriname;
				(W)45 percent in Trinidad and Tobago;
				(X)79 percent in Uruguay; and
				(Y)0 percent in Venezuela.
				(8)Private sector partnership and investment
			 in all sources of energy is critical to providing energy security in the
			 Western Hemisphere. Several countries in the Western Hemisphere have endangered
			 the investment climate. Other countries in the Western Hemisphere have been
			 unable to make reforms necessary to create investment climates necessary to
			 increase the domestic production of energy.
			(9)It is the policy of the United States to
			 promote free trade in energy among countries in the Western Hemisphere, which
			 would—
				(A)help support a growing energy
			 industry;
				(B)create jobs that benefit development and
			 alleviate poverty;
				(C)increase energy security through supply
			 diversification; and
				(D)strengthen relations among countries in the
			 Western Hemisphere through closer cooperation and understanding.
				3.DefinitionsIn this Act:
			(1)BiofuelThe term biofuel means any
			 liquid fuel that is derived from biomass.
			(2)BiomassThe term biomass means any
			 organic matter that is available on a renewable or recurring basis, including
			 agricultural crops, trees, wood, wood wastes and residues, plants (including
			 aquatic plants), grasses, residues, fibers, animal wastes, municipal wastes,
			 and other waste materials.
			(3)Partner countryThe term partner country means
			 a country that, along with the United States and Brazil, joins the Western
			 Hemisphere Energy Cooperation Forum established pursuant to section 4 and has
			 agreed to conduct a biofuels feasibility study under section 6.
			(4)Regional development banksThe term regional development
			 banks means the African Development Bank, the Inter-American Development
			 Bank, the Andean Development Corporation, the European Bank for Reconstruction
			 and Development, and the Asian Development Bank.
			4.Western Hemisphere Energy Cooperation
			 Forum
			(a)EstablishmentThe Secretary of State, in coordination
			 with the Secretary of Energy, shall seek to establish a regional-based
			 ministerial forum to be known as the Western Hemisphere Energy Cooperation
			 Forum (referred to in this subsection as the Energy Forum). The
			 United States Government shall initially provide the framework for the Energy
			 Forum and shall seek to establish a rotating chairmanship, in consultation with
			 the Government of Brazil.
			(b)PurposesThe Energy Forum should seek—
				(1)to strengthen relationships between the
			 United States and other countries of the Western Hemisphere through cooperation
			 on energy issues;
				(2)to enhance cooperation, including
			 information and technology sharing, between major energy producers and major
			 energy consumers in the Western Hemisphere, particularly among the Governments
			 of Brazil, Canada, Mexico, the United States, and Venezuela;
				(3)to explore possibilities to work with
			 countries in the Western Hemisphere to promote renewable energy production
			 (particularly in biofuels) and to lessen dependence on oil imports without
			 reducing food availability (particularly in Mexico and Central American
			 countries);
				(4)to ensure that energy contributes to the
			 economic, social, and environmental enhancement of the countries of the Western
			 Hemisphere;
				(5)to provide an opportunity for open dialogue
			 and joint commitments among Energy Forum countries and with private industry;
			 and
				(6)to provide participating countries the
			 flexibility necessary to cooperatively address broad challenges posed to the
			 energy supply of the Western Hemisphere to find solutions that are politically
			 acceptable and practical in policy terms.
				(c)ActivitiesThe United States Government shall seek to
			 implement, in cooperation with Energy Forum countries—
				(1)an energy crisis initiative that will
			 promote national and regional measures to respond to temporary energy supply
			 disruptions, including participating in a Western Hemisphere energy crisis
			 response mechanism in accordance with section 9(b);
				(2)an energy sustainability initiative to
			 facilitate long-term supply security by fostering reliable supply sources of
			 fuels and improved energy efficiency, including—
					(A)developing, deploying, and commercializing
			 technologies for sustainable renewable fuels within the region;
					(B)promoting production and trade in
			 sustainable energy, including energy from biomass;
					(C)facilitating investment, trade, and
			 technology cooperation in energy infrastructure, petroleum products, natural
			 gas (including liquefied natural gas), energy efficiency (including automotive
			 efficiency), clean fossil energy, renewable energy, and carbon
			 sequestration;
					(D)promoting regional infrastructure and
			 market integration;
					(E)developing effective and stable regulatory
			 frameworks;
					(F)developing policy instruments to encourage
			 the use of renewable energy and improved energy efficiency;
					(G)establishing educational training and
			 exchange programs between Energy Forum countries; and
					(H)identifying and removing barriers to trade
			 in technology, services, and commodities;
					(3)an energy for development initiative to
			 promote energy access for underdeveloped areas through energy policy and
			 infrastructure development, including—
					(A)increasing access to energy services for
			 the poor;
					(B)improving energy sector market
			 conditions;
					(C)promoting rural development though biomass
			 energy production and use;
					(D)increasing transparency of, and
			 participation in, energy infrastructure projects;
					(E)promoting development and deployment of
			 technology for clean and sustainable energy development, including biofuel and
			 clean coal technologies; and
					(F)facilitating the use of carbon
			 sequestration methods in agriculture and forestry and linking greenhouse gas
			 emissions reduction programs to international carbon markets; and
					(4)biofuels studies, with
			 country studies provided by each partner country, in accordance with section
			 6.
				(d)ImplementationIt is the sense of Congress that the Energy
			 Forum should—
				(1)meet at least once every 2 years;
			 and
				(2)meet on a subregional basis, as
			 needed.
				(e)Western hemisphere energy industry
			 group
				(1)AuthorityThe Secretary of State, in coordination
			 with the Secretary of Commerce and the Secretary of Energy, shall approach the
			 governments of other countries in the Western Hemisphere to seek cooperation in
			 establishing a Western Hemisphere Energy Industry Group (referred to in this
			 subsection as the Energy Group) within the Western Hemisphere
			 Energy Cooperation Forum. The Energy Group should include representatives from
			 industries and governments in the Western Hemisphere.
				(2)PurposeThe purpose of the Energy Group should be
			 to—
					(A)increase public-private
			 partnerships;
					(B)foster private investment; and
					(C)enable countries in the Western Hemisphere
			 to devise energy agendas compatible with industry capacity and cognizant of
			 industry goals.
					(3)Discussion topicsIt is the sense of Congress that the Energy
			 Group should discuss—
					(A)promoting a secure investment
			 climate;
					(B)developing and deploying biofuels and other
			 alternative fuels and clean electrical production facilities, including clean
			 coal and carbon capture and storage;
					(C)developing and deploying energy efficient
			 technologies and practices in the industrial, residential, and transportation
			 sectors;
					(D)investing in oil and natural gas production
			 and distribution;
					(E)maintaining transparency of energy
			 production, trade, consumption, and reserves data;
					(F)promoting biofuels research; and
					(G)training and education exchange
			 programs.
					(f)Oil and natural gas working group
				(1)EstablishmentThe United States Government shall explore
			 the establishment of the Oil and Gas Working Group within the Western
			 Hemisphere Energy Cooperation Forum or the Energy Industry Group.
				(2)PurposesThe Oil and Gas Working Group should
			 strengthen dialogue between international oil companies, national oil
			 companies, and civil society groups on issues related to international
			 standards on transparency, social responsibility, and best practices in leasing
			 and management of oil and natural gas projects.
				(g)AppropriationThere are authorized to be appropriated
			 $3,000,000 to carry out this section.
			5.United States-Brazil biofuels
			 partnership
			(a)In generalThe Secretary of State, in coordination
			 with the Secretary of Energy, shall work with the Government of Brazil
			 to—
				(1)coordinate efforts to promote the
			 production and use of biofuels among countries, giving preference to those
			 countries that are among the poorest (as determined by the Inter-American
			 Development Bank) and most dependent on petroleum imports, including—
					(A)coordinating the biofuels feasibility
			 studies described in section 6;
					(B)collaborating on policy and regulatory
			 measures to—
						(i)promote domestic biofuels production and
			 use, including related agricultural and environmental measures;
						(ii)reform automotive sectors to incorporate
			 biofuels use including increased efficiency, reduced emissions, and integration
			 with high-efficiency advanced technologies; and
						(iii)reform fueling infrastructure to allow for
			 use of biofuels and other alternative fuels;
						(2)invite the European Union, China, India,
			 South Africa, Japan, and other interested countries to join in and expand upon
			 existing international efforts to promote the development of a global strategy
			 to create global biofuels markets and promote biofuels production and use in
			 developing countries;
				(3)assess the feasibility of working with the
			 World Bank and relevant regional development banks regarding—
					(A)biofuels production capabilities;
			 and
					(B)infrastructure, research, and training
			 related to such capabilities; and
					(4)develop a joint and coordinated strategy
			 regarding the construction and retrofitting of pipelines and terminals near
			 major fuel distribution centers, coastal harbors, and railroads.
				(b)International agricultural extension
			 programsThe Secretary of
			 Agriculture shall work with the Government of Brazil to facilitate joint
			 agricultural extension activities related to biofuels crop production, biofuels
			 production, and environmental and greenhouse gas emissions reduction
			 practices.
			(c)Educational grantsThe Secretary of Energy, in coordination
			 with the Secretary of State, and in collaboration with the Government of
			 Brazil, shall establish a grant program to finance advanced biofuels research
			 and collaboration between academic and research institutions in the United
			 States and Brazil.
			(d)Funding sources
				(1)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal year 2009—
					(A)$3,000,000 to carry out subsection
			 (a);
					(B)$5,000,000 to carry out subsection (b);
			 and
					(C)$7,000,000 to carry out subsection
			 (c).
					(2)Supplemental funding sourcesThe Secretary of State shall work with the
			 Government of Brazil, the governments of partner countries, regional
			 development banks, the Organization of American States, and other interested
			 parties to identify supplemental funding sources for the biofuels feasibility
			 studies described in section 6.
				6.Biofuels feasibility studies
			(a)In generalThe Secretary of State, in consultation
			 with the Secretary of Energy, shall work with each partner country to conduct a
			 study to determine the feasibility of increasing the production and use of
			 biofuels in such country.
			(b)Analysis of the energy policy
			 frameworkThe study conducted
			 under subsection (a) shall analyze—
				(1)the energy policy of the partner country,
			 particularly the impact of such policy on the promotion of biofuels; and
				(2)the status and impacts of any existing
			 biofuel programs of the country.
				(c)Assessment of demandThe study conducted under subsection (a)
			 shall assess, with respect to the partner country—
				(1)the quantitative and qualitative current
			 and projected demand for energy by families, villages, industries, public
			 transportation infrastructure, and other energy consumers;
				(2)the future consumption by the heat,
			 electricity, and transportation sectors;
				(3)the demand for high-quality transportation
			 fuel;
				(4)the local market prices for various energy
			 sources; and
				(5)the employment, income generation, and
			 rural development opportunities from biofuel industry.
				(d)Assessment of resourcesThe study conducted under subsection (a)
			 shall—
				(1)assess the present and future biomass
			 resources that are available in each geographic region of the participating
			 country to meet the demand assessed under subsection (c);
				(2)include a plan for increasing the
			 availability of existing biomass resources in the country; and
				(3)include a plan for developing new,
			 sustainable biomass resources in the country, including wood, manure,
			 agricultural residues, sewage, and organic waste.
				(e)Analysis of available technologies and
			 systemsBuilding upon the
			 results of the assessments described in subsections (c) and (d), the study
			 shall—
				(1)analyze available technologies and systems
			 for utilizing biofuels in the country, including—
					(A)technologies for the conversion of biomass
			 crops and agroforestry residues in pellets and briquettes;
					(B)low-pollution stoves;
					(C)biogas production;
					(D)charcoal and activated coal
			 production;
					(E)biofuel production;
					(F)combustion and co-combustion
			 technologies;
					(G)the availability of biofuels technologies
			 in various geographic regions; and
					(H)the economic viability of biomass
			 technologies; and
					(2)compare such technologies and systems to
			 conventional energy supplies with respect to cost-effectiveness, maintenance,
			 social acceptability, and the impact on development.
				(f)Environmental assessmentThe study conducted under subsection (a)
			 shall assess—
				(1)the likely impacts of increased biomass
			 harvesting and production, and biofuels production and use on environmental
			 sustainability, including effects on carbon emissions; and
				(2)the availability of financing from global
			 carbon credit trading mechanisms.
				(g)Food security assessmentThe study prepared by each partner country
			 under subsection (a) shall assess the likely impacts on food stocks and prices
			 in partner countries.
			(h)Development of policy options To promote
			 biofuel production and use
				(1)In generalThe study prepared by each partner country
			 under subsection (a) shall identify and evaluate policy options to promote
			 biofuel production and use, after taking into account—
					(A)the existing energy policy of the country;
			 and
					(B)the technologies available to convert local
			 biomass resources into biofuels.
					(2)CoordinationIn conducting the evaluation under
			 paragraph (1), the partner country shall involve local, national, and
			 international public and private institutions with responsibility or expertise
			 in biofuel production and use.
				(3)Principal issuesThe study shall address—
					(A)potential biomass in the country and
			 barriers for the production of biofuels from such biomass products;
					(B)strategies for creating a market for
			 biomass products in the country;
					(C)the potential contribution of biofuels to
			 reducing fossil fuel consumption in the country;
					(D)environmental sustainability issues and the
			 mitigating effect on carbon emissions of increased biofuel production;
					(E)the potential contribution of biofuels to
			 economic development, poverty reduction, and sustainability of energy
			 resources;
					(F)programs for the use of biofuels in the
			 transportation sector;
					(G)economic cooperation across international
			 borders to increase biofuel production and use;
					(H)technology collaboration and joint ventures
			 and technological, cultural, and legal barriers that may impede such
			 technological cooperation; and
					(I)the economic aspects of the promotion of
			 biofuels, including job creation, financing and loan mechanisms, credit
			 mobilization, investment capital, and market penetration.
					(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $20,000,000 for fiscal year 2009 to carry out
			 this section.
			7.Multilateral development
			 banksThe Secretary of the
			 Treasury shall inform the managements of the international financial
			 institutions and the public that it is the policy of the United States that
			 assistance by such institutions should encourage development of renewable
			 energy sources, including energy derived from biomass.
		8.Carbon credit trading mechanisms
			(a)In generalThe Secretary of State shall work with
			 interested governments in the Western Hemisphere and other countries to
			 organize regional and hemispheric carbon trading mechanisms under the United
			 Nations Framework Convention on Climate Change and existing trade and financial
			 agreements to—
				(1)establish special carbon credits for the
			 preservation of tropical rain forests;
				(2)use greenhouse gas-reducing farming
			 practices;
				(3)jointly fund greenhouse gas sequestration
			 studies and experiments in various geological formations; and
				(4)jointly fund climate mitigation studies in
			 vulnerable areas in the Western Hemisphere.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 for fiscal year 2009 to carry out this
			 section.
			9.Energy crisis response mechanism
			(a)FindingsCongress makes the following
			 findings:
				(1)Cooperation between the United States
			 Government and governments of other countries during energy crises promotes the
			 national security of the United States and of the cooperating countries.
				(2)Credible contingency plans to respond to
			 energy shortages may serve as deterrents to the manipulation of energy supplies
			 by export and transit countries.
				(3)The vulnerability of most countries in the
			 Western Hemisphere to supply disruptions from political, natural, or terrorism
			 causes may introduce instability in the Western Hemisphere and can be a source
			 of conflict, despite the existence of major energy resources in the Western
			 Hemisphere. The United States and Canada are the only members of the
			 International Energy Program in the Western Hemisphere.
				(4)Integrating countries in the Western
			 Hemisphere into regional and international agreements for the management of
			 energy emergencies will benefit market stability and encourage development in
			 participating countries.
				(b)Establishment of an energy crisis response
			 mechanism for the Western Hemisphere
				(1)AuthorityThe Secretary of State, in coordination
			 with the Secretary of Energy, shall immediately seek to establish a Western
			 Hemisphere energy crisis response mechanism.
				(2)ScopeThe mechanism established under paragraph
			 (1) should include, as appropriate—
					(A)a real-time information sharing and
			 coordinating mechanism to respond to energy supply emergencies;
					(B)technical assistance in the development and
			 management of national and regional strategic reserves within the Western
			 Hemisphere;
					(C)the promotion of increased energy
			 infrastructure integration between countries;
					(D)emergency demand restraint measures;
					(E)energy switching preparedness and
			 alternative energy production capacity;
					(F)ongoing demand intensity reduction
			 programs; and
					(G)measures to strengthen sea lane and
			 infrastructure security.
					(3)MembershipThe Secretary shall seek to include in the
			 Western Hemisphere energy crisis response mechanism membership of each major
			 energy producer and major energy consumer in the Western Hemisphere and other
			 members of the Western Hemisphere Energy Cooperation Forum established pursuant
			 to section 4(a).
				(4)StudyThe Secretary of Energy shall—
					(A)conduct a study of supply vulnerabilities
			 for natural gas in the Western Hemisphere; and
					(B)submit a report to the appropriate
			 congressional committees that includes recommendations for infrastructure and
			 regulatory needs for reducing supply disruption vulnerability and international
			 coordination.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 for fiscal year 2009 to carry out this
			 section.
			10.Energy foreign assistance
			(a)In generalThe Administrator of the United States
			 Agency for International Development (referred to in this section as the
			 Administrator) shall seek to increase United States foreign
			 assistance programming in renewable energy, including in activities to reduce
			 energy import dependence through the use of biofuels.
			(b)Development strategy reviewThe Administrator shall—
				(1)review country assistance strategies to
			 increase assistance for renewable energy activities; and
				(2)submit the results of this review to the
			 appropriate congressional committees not later than 180 days after the date of
			 the enactment of this Act.
				(c)Expedited sustainable energy
			 grants
				(1)AuthorizationThe Administrator is authorized to award
			 grants to nongovernmental organizations for sustainable energy and job creation
			 projects in at-risk nations, such as Haiti. Grant funds shall be provided to
			 grantees on an expedited basis upon approval of the eligible project.
				(2)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 to the United States Agency for
			 International Development for grants under this subsection.
				11.Energy public diplomacy
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 to the Department of State for public
			 diplomacy activities on renewable energy in the Western Hemisphere.
			(b)LimitationNot less than 50 percent of any amount
			 appropriated pursuant to paragraph (1) shall be used for education activities
			 implemented through civil society organizations.
			12.ReportThe Secretary of State, in consultation with
			 the Secretary of Energy, shall submit an annual report to Congress on the
			 activities carried out to implement this Act.
		
	
		September 23 (legislative day, September 17),
		  2008
		Reported with an amendment
	
